     Case 1:03-md-01570-GBD-SN Document 4284 Filed 12/14/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
IN RE:                               )               Civil Action No. 03 MDL 1570 (GBD) (SN)
                                     )
TERRORIST ATTACKS ON                 )               [PROPOSED] ORDER
SEPTEMBER 11, 2001                   )
____________________________________)

SARAH NETBURN, United States Magistrate Judge:

       Defendant Kingdom of Saudi Arabia (“Saudi Arabia”) has submitted a request to modify

the document requests made by the Plaintiffs’ Executive Committees (“Plaintiffs”) in Plaintiffs’

First Set of Supplemental Consolidated Jurisdictional Requests for Production of Documents

Directed to the Kingdom of Saudi Arabia (“Requests”). Plaintiffs have opposed modification.

Having considered the arguments of the parties, the Court GRANTS Saudi Arabia’s request for

modification and rules as follows:

       1.      Saudi Arabia may comply with the Requests by searching for responsive

Documents in the possession of its Ministry of Education; Ministry of Islamic Affairs; Embassy

in Washington, D.C.; and Consulate in Los Angeles, as set forth in Saudi Arabia’s Objections to

the Requests (filed as Exhibit B to Saudi Arabia’s December 14 letter to the Court), and

producing any responsive Documents found that are not subject to any privilege, protection, or

immunity against discovery.

       2.      Saudi Arabia may comply with the Requests by searching for responsive

Documents within the period from 1998 to 2001, and producing any responsive Documents

found that are not subject to any privilege, protection, or immunity against discovery.
     Case 1:03-md-01570-GBD-SN Document 4284 Filed 12/14/18 Page 2 of 3




       3.      Saudi Arabia may comply with Request 1(a) by searching for the personnel files

of Musaed Al Jarrah, Smail Mana, and Mohamed Al Muhanna, and producing any responsive

Documents found that are not subject to any privilege, protection, or immunity against discovery.

       4.      Saudi Arabia may comply with Request 1(e) by searching for Documents for the

period from January 1, 1998, to September 11, 2001, concerning any assignment, task, or activity

within the State of California of Al Jarrah, Mana, and/or Al Muhanna, to the extent such

assignment, task, or activity relates to Fahad Al Thumairy or to Omar Al Bayoumi, and

producing any responsive Documents found that are not subject to any privilege, protection, or

immunity against discovery.

       5.      Saudi Arabia may comply with Requests 1(g) and 1(h) by searching for

Documents for the period from January 1, 1998, to September 11, 2001, concerning any

supervisory relationship between (a) any of Al Jarrah, Mana, or Al Muhanna, and (b) either Al

Bayoumi or Al Thumairy, and producing any responsive Documents found that are not subject to

any privilege, protection, or immunity against discovery.

       6.      Saudi Arabia may comply with Request 1(j) by performing the searches described

in its Objections as to Requests 1(a) through 1(i) and producing any Documents found that are

responsive to Request 1(j) and that are not subject to any privilege, protection, or immunity

against discovery.

       7.      Saudi Arabia may defer conducting any searches of its Embassy or Consulate

required to comply with the Requests until after the Court resolves Plaintiffs’ pending motion to

compel (ECF No. 4266).
   Case 1:03-md-01570-GBD-SN Document 4284 Filed 12/14/18 Page 3 of 3




SO ORDERED.

DATED:                                ____________________________________
          ___________________         SARAH NETBURN
          New York, New York          United States Magistrate Judge
